     Case: 1:20-cv-03451 Document #: 32 Filed: 11/22/20 Page 1 of 1 PageID #:302

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Richard Placko, et al.
                                   Plaintiff,
v.                                                   Case No.: 1:20−cv−03451
                                                     Honorable Robert W. Gettleman
University Of Illinois, et al.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, November 22, 2020:


       MINUTE entry before the Honorable Robert W. Gettleman: On plaintiff's Notice
[31] and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i) this case is dismiss
without prejudice. Defendants' motions to dismiss [23][29] are denied as moot. Civil case
terminated. Mailed notice (cn).




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
